Citation Nr: 0800398	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for 
amputation of the left leg with knee disarticulation.  

2.  Entitlement to a rating higher than 10 percent prior to 
January 10, 2005, and 20 percent effective January 10, 2005, 
for chronic lumbar strain.  

3.  Entitlement to an initial rating higher than 10 percent 
for right knee arthritis.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1967 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2003, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In August 2004, the Board remanded the case to the RO for 
additional development.  

Then, in a January 2006 rating decision, the RO granted a 20 
percent rating for the chronic lumbar strain, effective May 
10, 2005.  The veteran continued his appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board notes that in a January 2006 award letter, the RO 
notified the veteran of the increased rating and of the 
payments which would begin June 1, 2005.  However, in its 
rating decision and a January 2006 supplemental statement of 
the case, the RO clearly based its assignment of a higher 
rating on the findings of a VA examination, which was 
conducted on January 10, 2005, not May 10, 2005.  In fact, 
the January 2006 supplemental statement of the case clarifies 
that the 20 percent rating was effective January 10, 2005.  
Therefore, it would appear that the payments for the 
increased monthly entitlement should begin February 1, 2005, 
which is the first day of the month following the effective 
date of the increase on January 10, 2005, in accordance with 
38 C.F.R. § 3.31.  Any corrections to be made pursuant to 
this matter are referred to the RO.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The amputation of the left leg with knee disarticulation 
is shown by the evidence to be located in the lower third of 
the left thigh, just above the knee.  
 
2.  For the period prior to January 10, 2005, chronic lumbar 
strain is manifested by pain in the low back, slight 
limitation of motion (flexion to 110 degrees, extension to 20 
degrees, and lateral flexion to 25 degrees in both 
directions), and X-ray findings of spondylosis with facet 
arthropathy; there is no objective evidence to demonstrate 
muscle spasm on extreme forward bending or that an 
intervertebral disc syndrome is associated with the low back 
disability.   

3.  For the period beginning January 10, 2005, chronic lumbar 
strain is manifested by pain in the low back, moderate 
limitation of motion (flexion to 40 degrees without pain and 
50 degrees with pain, extension to 20 degrees without pain 
and 25 degrees with pain, lateral flexion to 30 degrees 
without pain and 35 degrees with pain, and rotation to 35 
degrees without pain and 40 degrees with pain), and X-ray 
findings of degenerative joint disease changes and facet 
arthropathy; there is no objective evidence to demonstrate 
that the lumbar strain is productive of severe impairment or 
that an intervertebral disc syndrome is associated with the 
low back disability.   

4.  From the effective date of service connection, the right 
knee arthritis is manifested by complaints of pain; clinical 
findings demonstrate X-ray evidence of mild to moderate 
degenerative changes of the knee joint and limitation of 
motion (0 degrees of extension and 115 degrees of flexion 
without pain); there is no objective evidence of instability 
of the right knee joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for the 
amputation of the left leg with knee disarticulation have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5162 (2007).  

2.  The criteria for a rating higher than 10 percent for the 
period prior to January 10, 2005, and 20 percent for the 
period beginning January 10, 2005, for the chronic lumbar 
strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003), and 
Diagnostic Codes 5237, 5243 (effective on September 26, 
2003).

3.  The criteria for an initial rating higher than 10 percent 
for the right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the right knee claim on appeal, the RO 
provided the veteran with content-complying VCAA notice on 
the underlying claim of service connection for a right knee 
disability.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating for 
right knee arthritis.  Dingess at 19 Vet. App. 473.

In any case, with regard to the right knee disability and the 
other higher rating claims on appeal, the RO provided post-
adjudication VCAA notice by letter, dated in September 2004.  
The veteran was notified of the evidence needed to 
substantiate the higher rating claims, that is, evidence to 
show that the disabilities have become worse.  He was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence in his possession that pertained to the 
claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effective 
date of the claim). 

As for the notice of the degree of disability assignable and 
effective date of the claims, the claims for a higher rating 
are denied, and thus no disability rating and effective date 
can be assigned as a matter of law.  Accordingly, there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In any case, at this stage of the 
appeal, the veteran already has notice of the rating 
criteria, and there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claims.  Thus, any deficiency as to VCAA 
compliance regarding these claims is rendered moot.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).   

Further, as the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured in view of the 
fact that after the RO provided content-complying VCAA 
notice, the claims were readjudicated as evidenced by the 
rating decision and supplemental statement of the case, both 
dated in January 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
the undersigned Veterans Law Judge in December 2003.  The RO 
has obtained the veteran's VA outpatient records.  The 
veteran has not identified any other pertinent records, to 
include private medical records, for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in December 2001 and 
January 2005, specifically to evaluate the nature and 
severity of the disabilities at issue.  There is no evidence 
in the record dated subsequent to the VA examinations that 
shows a material change in the disabilities to warrant a 
reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Amputation of the Left Leg with Knee Disarticulation

The veteran's amputation of the left leg with knee 
disarticulation is currently rated as 60 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5162.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5162 and 5163, 
amputation of the thigh when at the middle or lower thirds or 
amputation of a leg with a defective stump and thigh 
amputation recommended, a 60 percent rating is warranted.  

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  

In this case, the VA examiner in December 2001 specifically 
commented on the left leg amputation, stating that the 
amputation was in the lower third of the left thigh, just 
above the knee.  Further, although the amputation stump was 
noted as erythematous and atrophic, with periodic breakdown 
and scab formation, the veteran was able to flex, extend, 
abduct, and adduct the left hip normally as far as his 
strength was concerned.  In short, the objective medical 
evidence does not reflect that the veteran's left leg 
disability more closely resembles that of an amputation of a 
lower extremity at the upper third of the thigh.  

As the criteria for an 80 percent rating under Diagnostic 
Code 5162 have not been demonstrated, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

Chronic Lumbar Strain

The veteran's lumbar strain has been assigned a 10 percent 
rating prior to January 10, 2005, and a 20 percent rating for 
the period beginning January 10, 2005.  These evaluations 
were made under 38 C.F.R. § 4.71a, Diagnostic Codes 5295 and 
5237.  In that regard, it is noted that during the course of 
the appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 51,454-58 
(August 27, 2003).  

When the law or regulation changes, the most favorable 
version applies and where an effective date is specified but 
there is no provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  VAOPGCPREC 3-2000. 

Criteria effective prior to September 23, 2002

After careful review, the Board finds that, under the 
evaluation criteria effective prior to September 23, 2002, 
the preponderance of the evidence is against the veteran's 
claim for higher ratings for the lumbar strain both prior to 
and beginning January 10, 2005.  

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Lumbar 
spine X-rays taken at the VA in December 2001 indicate 
spondylosis with facet arthropathy, and in January 2005 
indicate degenerative joint disease changes and facet 
arthropathy.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
The Board finds that the objective evidence demonstrates that 
the veteran's lumbar spine was not more than slightly limited 
in motion prior to January 10, 2005 and that beginning on 
said date his lumbar spine was not more than moderately 
limited in motion.  The VA examiner in December 2001 
indicated that the veteran had flexion to 110 degrees, 
extension to 20 degrees, and lateral flexion to 25 degrees in 
both directions; this constitutes no more than slight 
limitation of motion.  Thus, assignment of a higher, 20 
percent, rating under Codes 5003 or 5292 is not warranted 
prior to January 10, 2005.  On that date, range of motion 
studies performed by a VA examiner showed greater limitation 
of motion with the veteran's lumbar range of motion not more 
than moderately restricted, as follows:  flexion to 40 
degrees without pain and 50 degrees with pain, extension to 
20 degrees without pain and 25 degrees with pain, lateral 
flexion to 30 degrees without pain and 35 degrees with pain, 
and rotation to 35 degrees without pain and 40 degrees with 
pain.  Accordingly, a 20 percent rating is appropriate 
effective beginning on January 10, 2005, and a higher rating 
(40 percent) under Code 5292 is not in order for this period, 
as severe limitation of motion was not shown.  

The Board has also considered the veteran's complaints on 
examination to the effect that he has low back pain and that 
he has episodes of flare-ups when he over-exerted himself.  
In furnishing range of motion findings, the VA examiner in 
January 2005 specifically considered increased pain with 
motion and, in fact, offered comments in that regard where 
observed.  That VA examiner also stated that the range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  In short, the Board finds 
that there is no credible objective evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that the lumbar spine is 
moderately limited in motion prior to January 10, 2005 or 
severely limited in motion beginning on January 10, 2005, 
under Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), which 
is the "old" rating criteria for evaluating lumbosacral 
strain, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, in this case, 
the medical evidence does not support a 20 percent rating 
prior to January 10, 2005, or a 40 percent rating beginning 
January 10, 2005, for the lumbar spine disability under Code 
5295.

For example, at the time of the December 2001 VA examination, 
the veteran's low back was noted to be diffusely tender, but 
lateral flexion was demonstrated.  Moreover, there were no 
remarks concerning spasm on forward flexion.  Nor has the 
veteran complained of spasm or loss of lateral spine motion.  
The same can be said of the findings at the time of the VA 
examination in January 10, 2005.  Further, there is no 
objective medical evidence of a severe lumbar strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, or narrowing or irregularity of joint 
space.  The veteran's abnormal gait was attributed to his 
missing left leg, not to the effects of a back disability.  
Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's lumbar spine 
disability is manifested by symptomatology that more nearly 
approximates the criteria for the next higher rating for the 
periods prior to January 10, 2005 or beginning January 10, 
2005, under the old version of Code 5295.

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his service-connected lumbar spine 
disability.  Evaluating his disability under provisions 
relevant to intervertebral disc syndrome would be 
unwarranted, given that service connection has not 
specifically been established for such condition.  Moreover, 
a disc syndrome has not been shown to be a part of the 
service-connected disability.  At the time of the December 
2001 VA examination, the veteran reported that his low back 
pain did not radiate, and the neurological findings were 
unremarkable.  Also, X-rays of the lumbosacral spine at that 
time showed normal disc spaces.  At the January 10, 2005 VA 
examination, the examiner reported that there had been no 
intervertebral disc syndrome in the last year; and the 
neurological examination was negative.  Accordingly, neither 
the "old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); and 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 23, 
2002), published at 67 Fed. Reg. 54345-54349 (August 22, 
2002).

Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, the preponderance of the evidence is against the 
veteran's claim for higher ratings for the periods prior to 
and beginning January 10, 2005 under Codes 5003, 5292, and 
5295.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, service connection is not in effect 
for intervertebral disc syndrome.  In any case, as discussed 
above, there is no objective evidence to show that he has a 
disc syndrome.  As such, evaluation of the veteran's lumbar 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003) is not in order.  

Criteria effective on September 26, 2003

The Board finds that under the evaluation criteria effective 
on September 26, 2003, the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of higher ratings prior to and beginning January 10, 2005, 
for the chronic lumbar strain.   

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised (the 
evaluation criteria for degenerative arthritis under Code 
5003 were not revised though).  Under such revisions, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the veteran's service-connected lumbar 
spine disability is manifested by forward flexion of 60 
degrees or less, or by a combined range of motion of 120 
degrees or less, for the period prior to January 10, 2005.  
Rather, as discussed above, the range of motion findings on 
the December 2001 VA examination consisted of flexion to 110 
degrees, extension to 20 degrees, and lateral flexion to 25 
degrees.  Thus, for this period, a 20 percent rating is not 
in order under the revised Code 5242.  As for the period 
beginning January 10, 2005, the VA examination findings on 
that date showed forward flexion of more than 30 degrees 
(i.e., 40 degrees) and no evidence of ankylosis of the lumbar 
spine.  Thus, for this latter period, a 40 percent rating is 
not in order under the revised Code 5242.  Further, there is 
no objective evidence on VA outpatient treatment records to 
demonstrate findings that approximate the criteria for higher 
ratings.  

As noted, the revised Code 5242 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
revised Code 5242, the following is shown:  forward flexion 
of the thoracolumbar spine would be 60 degrees or less, or 
that the combined range of motion of the thoracolumbar spine 
would be 120 degrees or less, for a 20 percent rating for the 
period prior to January 10, 2005; or forward flexion of the 
thoracolumbar spine would be 30 degrees or less, or where 
there is favorable ankylosis of the entire thoracolumbar 
spine, for a 40 percent rating for the period beginning 
January 10, 2005.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As noted previously, painful 
motion was taken into account on the range of motion studies, 
particularly on the VA examination on January 10, 2005.  

The Board notes that as part of his VA examinations in 
December 2001 and January 2005, the veteran underwent 
neurological evaluations.  As previously discussed in the 
section herein above, the veteran does not have spinal disc 
pathology.  Any complaints of a neurological nature have been 
addressed in the report of medical examination.  Thus, a 
separate rating under an appropriate diagnostic code, in 
accordance with Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine, is not for consideration.   

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  As has been discussed previously, the 
criteria for evaluating intervertebral disc syndrome is not 
for application in this case because service connection is 
not in effect for a disc syndrome, and indeed there is no 
objective medical evidence of a disc syndrome related to the 
lumbar spine.

During the period of this appeal, the veteran's lumbar strain 
was assigned a higher rating (i.e., 20 percent), which was 
not made effective retroactive to the date, or up to one year 
prior to the date, that the claim was filed.  In any case, 
the Board has given consideration of whether separate ratings 
may be assigned for separate periods of time based on the 
facts found ("staged ratings"), particularly here where the 
increased rating claim was filed in July 2001 and has been 
pending for a lengthy period of time.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. November 19, 2007) (staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings).  The Board concludes that the 
evidence shows that the veteran's chronic lumbar strain is 
appropriately rated as 10 percent disabling for the period of 
the appeal prior to January 10, 2005, and as 20 percent 
disabling for the period beginning on January 10, 2005.  In 
arriving at the determination herein, the Board has 
considered all the evidence consistent with the Court's 
decision in Hart.  

In sum, the Board finds that the preponderance of the 
evidence is against higher ratings for the chronic lumbar 
strain under both old rating criteria and rating criteria 
revised effective in September 23, 2002 and September 26, 
2003.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Knee Arthritis

Since the effective date of service connection in July 2001, 
the veteran's right knee disability has been assigned a 10 
percent rating for arthritis of the knee with limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion for the specific 
joint involved.    

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent, flexion limited to 45 degrees is rated 10 
percent, flexion limited to 30 degrees is rated 20 percent 
disabling, and flexion limited to 15 degrees is rated as 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
zero  percent; extension limited to 10 degrees is rated 10 
percent, extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Codes 5003-
5010 and for instability of the knee under Diagnostic Code 
5257.  Separate ratings for a knee joint may also be assigned 
for both limitation of flexion and limitation of extension.  
VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. 
Reg. 59,990 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criteria 
for a 10 percent rating are slight recurrent subluxation or 
lateral instability of the knee.  A rating of 20 percent 
rating requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.  

First, as to instability of the right knee, there is no 
objective demonstration of knee joint instability in the 
record to support a separate rating under Code 5257.  Despite 
the veteran's report of occasional giving way when going 
uphill, at the time of the VA examinations in December 2001 
and January 2005, the veteran's right knee joint showed no 
instability (no varus or valgus instability and Lachman and 
drawer tests were negative) and his ligaments were stable in 
all planes.  

Second, as to arthritis with limitation of motion of the 
right knee, VA X-rays of the knee in December 2001 confirmed 
mild three-compartment degenerative changes.  At the time of 
the VA examination in December 2001, the range of motion of 
the right knee was slightly limited, with 0 degrees of 
extension and 115 degrees of flexion.  At the time of the VA 
examination in January 2005, range of motion findings were 
nearly the same, with 0 degrees of extension and 125 degrees 
of flexion, without pain.  The examiner did remark that the 
range of motion was additionally limited by 10 degrees in 
flexion on repetitive motion on the examination.  He also 
found the degenerative arthrosis in the knee joint to be 
moderate in severity.  These findings demonstrate limitations 
that do not meet the criteria for a higher rating under 
either Code 5260 or Code 5261.  In that regard, the Board has 
also considered whether separate ratings may be assigned 
under Code 5260 (leg limitation of flexion) and Code 5261 
(leg limitation of extension) for disability of the same knee 
joint.  As the right knee and the left knee are not 
compensable under either Code 5260 or Code 5261, separate 
ratings are not in order.  In sum, the veteran's knee 
disability is appropriately rated.  See 38 C.F.R. § 4.71a, 
Code 5010 (If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, relating to functional loss due to pain, weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the record does not indicate that the 
veteran has such disabling pain or functional impairment 
resulting from his service-connected right knee disability to 
warrant a higher rating for flexion and extension 
restrictions under the respective limitation-of-motion codes.  
The January 2005 VA examiner specifically addressed such 
considerations as pain on repeated use, flare-ups, fatigue, 
weakness, lack of endurance, and incoordination.  However, 
there is no objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the right knee limitation of flexion 
and/or extension would warrant a higher rating under Codes 
5260 and 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In the absence of objective medical evidence of other 
separate and distinct manifestations of the service-connected 
disability not contemplated in the current rating assignment, 
the Board finds no basis upon which to assign a higher or 
separate disability evaluation.  No other diagnostic codes 
are shown to be applicable based on the nature of the 
symptoms complained of by the veteran and documented in the 
medical evidence of record.  

The Board notes that this is an initial rating case and 
consideration has been given to the propriety of "staged 
ratings" for this condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's right knee disability is appropriately rated with a 
10 percent evaluation, for arthritis with limitation of 
motion, from the effective date of service connection in July 
2001 and throughout the appeal period.

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected right knee arthritis under 
any code of the VA's Rating Schedule (38 C.F.R. Part 4).  As 
the preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 60 percent for amputation of the left 
leg with knee disarticulation is denied.  

A rating higher than 10 percent prior to January 10, 2005, 
and 20 percent effective January 10, 2005, for chronic lumbar 
strain is denied.  

An initial rating higher than 10 percent for right knee 
arthritis is denied.  


REMAND

Regarding the TDIU claim, the veteran underwent VA 
examinations in January 2005 in order to assess the severity 
of service-connected disabilities.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal).  The VA 
examiners, however, did not comment on the functional and 
industrial impairment caused by the service-connected 
disabilities or determine the extent to which each impairment 
contributed to the veteran's employability or 
unemployability, as specifically requested in the Board 
remand of August 2004.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

While the VA examination reports briefly indicate that the 
veteran was working in real estate sales, the probative 
question in TDIU claims is whether service-connected 
disabilities preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  There 
is no evidence in the file to indicate whether or not the 
veteran's job in real estate constitutes work that is more 
than marginal, and whether or not his service-connected 
disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
comprehensive VA examination to determine 
whether the current severity of his 
service-connected disabilities, especially 
those of the left leg, right knee, and 
lumbar spine, precludes substantial 
gainful employment.  The claims folder 
must be forwarded to the examiner for 
review in connection with the examination.  
In particular, the examiner should (a) 
comment generally on the functional and 
industrial impairment caused by the 
service-connected disabilities, (b) 
determine the extent to which each 
impairment contributes to the veteran's 
employability or unemployability, and (c) 
indicate whether the service-connected 
disabilities together result in the 
veteran's unemployability.  

2.  After the completion of the foregoing 
development, and any other development 
deemed necessary to determine whether the 
veteran is employed in more than marginal 
employment, readjudicate the claim for a 
TDIU.  If any benefit sought on appeal 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


